



SABRE CORPORATION
2019 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT
THIS AGREEMENT, including any special terms and conditions in the appendix
attached hereto (the “Agreement”), is made as of this ###GRANT DATE### between
Sabre Corporation (the “Company”) and ###PARTICIPANT NAME### (the
“Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2019 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company or its Subsidiaries and Affiliates, who are largely responsible for the
management, growth, and protection of the business of the Company, with
incentives and rewards to encourage them to continue in the service of the
Company or its Subsidiaries and Affiliates;
WHEREAS, Section 7 of the Plan provides for the Grant to Participants of Other
Stock-Based Awards, including restricted stock units (“RSUs”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1

--------------------------------------------------------------------------------




1.
Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant ###NUMBER
OF RSUS### RSUs. Each RSU granted hereunder represents the right to receive one
share of the Company’s Common Stock on the Settlement Date (as defined herein),
upon the terms and subject to the conditions (including the vesting conditions)
set forth in this Agreement and the Plan.

2.
Grant Date. The grant date of the RSUs is ###GRANT DATE### (the “Grant Date”).

3.
Vesting of RSUs.

(a)
The RSUs shall vest per the vesting schedule below (each, a “Vesting Date”);
provided that the Participant remains continuously employed by the Company
through the applicable Vesting Date except as provided in Section 3(c):

###VESTING SCHEDULE###
(b)
In the event the Participant’s Employment terminates prior to a Vesting Date for
any reason other than a Qualifying Termination following a Change in Control,
any unvested RSUs will be immediately forfeited as of the date of such
termination of Employment.

(c)
In the event the RSUs are assumed in connection with a Change in Control and the
Participant’s Employment terminates by reason of a Qualifying Termination during
the one-year period following a Change in Control, all unvested RSUs will
immediately vest on the date of such Qualifying Termination.

4.
Settlement. Settlement of any RSUs granted hereunder will be made in the form of
shares of Common Stock no later than thirty (30) days following the applicable
Vesting Date or, in the event of a Qualifying Termination, the date the
Qualifying Termination, occurs (each such date, a “Settlement Date”). For
purposes of clarification, if the Participant’s Employment terminates after the
applicable Vesting Date of any RSUs but prior to the Settlement Date of such
RSUs (including as a result of a Qualifying Termination following a Change in
Control), such RSUs will remain vested and be subject to settlement by the
Company. Notwithstanding the foregoing, for purposes of complying with Code
Section 409A, if the RSUs are considered deferred compensation under Code
Section 409A (“Deferred Compensation”), the Participant is a U.S. taxpayer and
the shares of Common Stock are to be settled by reference to the termination of
the Participant’s Employment, the RSUs shall not be settled until the
Participant experiences a “separation from service” within the meaning of Code
Section 409A. In addition, if the foregoing sentence applies and the Participant
is a “specified employee,” within the meaning of Code Section 409A, on the date
the Participant experiences a separation from service, then the RSUs shall be
settled on the first business day of the seventh month following the
Participant’s separation from service, or, if earlier, on the date of the
Participant’s death, to the extent such delayed payment is required in order to
avoid a prohibited distribution under Code Section 409A.



2



--------------------------------------------------------------------------------




5.
Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to the RSUs until the date of issuance to the Participant of a certificate or
other evidence of ownership representing such shares of Common Stock in
settlement thereof. For purposes of clarification, the Participant shall not
have any voting or dividend rights with respect to the shares of Common Stock
underlying the RSUs prior to the applicable Settlement Date.

6.
Transferability. Subject to any exceptions set forth in the Plan, until such
time as the RSUs are settled in accordance with Section 4, the RSUs or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Participant and all of the Participant’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

7.
Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

8.
Taxes. The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of shares of Common Stock acquired pursuant to such settlement
and the receipt of any dividends and/or dividend equivalent; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.







3



--------------------------------------------------------------------------------




Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or (b) withholding from
proceeds of the sale of shares of Common Stock acquired upon vesting/settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization); or
(c) withholding in shares of Common Stock to be issued upon settlement of the
RSUs, provided, however that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold shares of Common
Stock to be issued upon settlement of the RSUs upon the relevant taxable or tax
withholding event, as applicable, unless the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) establishes a different
method of withholding from alternatives (a) or (b).
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in the
Participant’s jurisdiction, in which case the Participant may receive a refund
of any over-withheld amount in cash and will have no entitlement to the
equivalent in Common Stock. If the obligation for Tax-Related Items is satisfied
by withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock subject to
the vested RSUs, notwithstanding that a number of the shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares of Common Stock if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.








4



--------------------------------------------------------------------------------






9.
Construction of Agreement. Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction and subject to this section, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action. No provision of
this Agreement shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.

10.
Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party hereto upon any breach or default of any party under this
Agreement, shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

11.
No Special Employment Rights; No Right to Award. Nothing contained in the Plan
or any Award shall confer upon the Participant any right with respect to the
continuation of his Employment by or service to the Company or the Employer or
interfere in any way with the right of the Company or the Employer at any time
to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the RSUs. The rights or opportunity granted to the Participant on the
making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries or Affiliates for any reason whatsoever; or (iii) whether or
not the termination (and/or giving of notice) is ultimately held to be wrongful
or unfair.



5



--------------------------------------------------------------------------------






12.
Data Privacy.

(a)
The Participant hereby acknowledges that he or she has been notified of the
processing of the Participant’s personal data by or on behalf of the Company,
the Employer and/or any Subsidiary or Affiliates as described in this Agreement
and any other Award grant materials (the “Personal Data”) and, if employed by a
European and/or UK affiliate of the Company, has received a Privacy Notice
provided by or on behalf of the Employer explaining how his/her Personal Data
has been collected and will be used including for the purposes of the grant of
Awards. Where applicable for other Participants based outside Europe and/or the
UK, the Participant hereby consents to the processing of his/her Personal Data
as described in this Agreement and any other Award grant materials. As regards
the processing of the Participant’s Personal Data in connection with the Plan
and this Agreement, the Participant understands that the Company is the data
controller of the Participant’s Personal Data (as defined under applicable
European/UK data protection laws).



(b)
Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about the Participant for the purposes of allocating
shares of Common Stock and implementing, administering and managing the Plan.
The Participant understands that this Personal Data may include, without
limitation, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company or its
Subsidiaries or Affiliates, details of all Awards or any other entitlement to
shares of stock or equivalent benefits awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor. The legal basis for the
processing of the Participant’s Personal Data is to comply with the Company’s
contractual obligations to the Participant and also to comply with its legal
obligations as set out in the Privacy Notice. Where applicable for Participants
employed outside Europe/the UK, the Participants hereby consent to the use of
the Personal Data for these purposes.



6



--------------------------------------------------------------------------------






(c)
Stock Plan Administration Service Providers. The Participant understands that
the Company transfers the Participant’s Personal Data, or parts thereof, to
Morgan Stanley Smith Barney (and its affiliated companies), an independent
service provider based in the United States which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Participant’s
Personal Data with such different service provider that serves the Company in a
similar manner. The Participant understands and acknowledges that the Company’s
service provider will open an account for the Participant to receive and trade
shares of Common Stock acquired under the Plan and that the Participant will be
asked to agree on separate terms and data processing practices with the service
provider, which is a condition of the Participant’s ability to participate in
the Plan.

(d)
International Data Transfers. The Participant understands that the Company and,
as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as the Company’s service
providers, are based in the United States. If the Participant is located outside
the United States, the Participant understands and acknowledges that the
Participant’s country has enacted data privacy laws that are different from the
laws of the United States. The Participant acknowledges that the Personal Data
may be transferred to recipients in the member states of the European Economic
Area, the UK and other countries that may not be deemed to have “adequate” data
protection laws, such as the United States, which has less stringent data
privacy laws and protections than those in the country of the Participant’s
residence. Further, the Participant acknowledges and understands that the
transfer of the Personal Data to the Company, or to any third parties, is
necessary for the Participant’s participation in the Plan. The Company’s legal
basis for the transfer of the Participant’s Personal Data is to comply with the
Company’s contractual obligations to the Participant.

(e)
Data Retention. The Participant understands that the Company will use the
Participant’s Personal Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or to comply
with legal or regulatory obligations, including under tax and securities laws.
In the latter case, the Participant understands and acknowledges that the
Company’s legal basis for the processing of the Participant’s Personal Data
would be compliance with the relevant laws or regulations or the pursuit by the
Company of respective legitimate interests not outweighed by the Participant’s
interests, rights or freedoms. When the Company no longer needs the
Participant’s Personal Data for any of the above purposes, the Participant
understands the Company will remove it from its systems.



7



--------------------------------------------------------------------------------






(f)
Data Subject Rights. The Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where the Participant is based and subject to the
conditions set out in the applicable law, the Participant may have, without
limitation, the rights to (i) inquire whether and what kind of Personal Data the
Company holds about the Participant and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about the Participant that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of the Participant’s objection, do not
prove to be compelling, or processed in non-compliance with applicable legal
requirements, (iv) request the Company to restrict the processing of the
Participant’s Personal Data in certain situations where the Participant feels
its processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and to (vi) request
portability of the Participant’s Personal Data that the Participant has actively
or passively provided to the Company (which does not include data derived or
inferred from the collected data), where the processing of such Personal Data is
based on consent or the Participant’s employment and is carried out by automated
means. The Participant further acknowledges that the exercise of such rights are
subject to the limitations and exemptions under applicable data protection laws
and that any request to restrict or delete the Personal Data may affect the
Participant’s ability to exercise or realize benefits from the Award, and the
Participant’s ability to participate in the Plan. In case of concerns, the
Participant understands that the Participant may also have the right to lodge a
complaint with the competent local data protection authority. To exercise these
rights, the Participant may contact the Company’s Data Privacy Officer.

13.
Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.



8



--------------------------------------------------------------------------------






14.
Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of the RSUs (whether vested or unvested) and/or require repayment of
any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the RSUs
in the event the Company believes in good faith that the Participant has
breached any existing protective covenants, including but not limited to
confidentiality, non-solicitation, non-interference, or non-competition
agreements with the Company or any of its Subsidiaries or Affiliates, and by
accepting the RSUs pursuant to the Plan and this Agreement, Participant
authorizes such clawback and agrees to comply with any Company request or demand
for such recoupment.

15.
Policy Against Insider Trading. By accepting this grant of RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
the Company’s insider trading policy as may be in effect from time to time. The
Participant further acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Common Stock are listed and in applicable jurisdictions, including the
United States, the Participant’s country and the designated broker’s country,
which may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g., RSUs)
or rights linked to the value of shares of Common Stock under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant placed before the Participant possessed
inside information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time. The Participant
acknowledges that it is the Participant’s responsibility to comply with any
applicable restrictions, and the Participant should speak to his or her personal
advisor on this matter.



9



--------------------------------------------------------------------------------






16.
Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal advisor on this matter.

17.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

18.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.

19.
Venue. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Texas and agree that such litigation shall be conducted only in the
courts of Tarrant County, Texas, or the federal courts for the Northern District
of Texas, and no other courts where the grant of this Award is made and/or to be
performed.

20.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;


10



--------------------------------------------------------------------------------




(e)the RSUs and any shares of Common Stock acquired under the Plan, and the
income from and value of the same, are not intended to replace any pension
rights or compensation;
(f)the RSUs and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(g)the future value of the shares of Common Stock underlying the RSUs is
unknown, indeterminable, and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);
(i)for purposes of the RSUs, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of his or her RSU grant (including whether the
Participant may still be considered to be providing services while on a leave of
absence);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(k)unless otherwise agreed with the Company, the RSUs and any shares of Common
Stock acquired under the Plan and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of a Subsidiary or Affiliate; and


11



--------------------------------------------------------------------------------




(l)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the RSUs and the shares of Common Stock subject to the RSUs, and the income
from and value of same, are not part of normal or expected compensation or
salary for any purpose; and
(2)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any shares of Common Stock acquired upon settlement.
21.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

22.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting/settlement of the RSUs prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares of Common Stock
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
shares of Common Stock. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.

23.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.



12



--------------------------------------------------------------------------------






24.
Language. The Participant acknowledges that he or she proficient in the English
language, or has consulted with an advisor who is sufficiently proficient, so as
to allow the Participant to understand the terms and conditions of this
Agreement. If the Participant has received this Agreement, or any other document
related to the RSUs and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

25.
Appendix. Notwithstanding any provisions in this Agreement, the RSU grant shall
be subject to any special terms and conditions set forth in any appendix to this
Agreement for the Participant’s country (the “Appendix”). Moreover, if the
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

26.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSUs and on
any shares of Common Stock acquired upon vesting/settlement of the RSUs, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

27.
Participant Acknowledgment. By the Participant’s electronic acceptance of this
Agreement, the Participant hereby acknowledges receipt of a copy of the Plan and
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and this Agreement. The Participant further acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan and this Agreement shall be final and conclusive. The Participant
acknowledges that there may be adverse tax consequences upon vesting/settlement
of the RSUs or disposition of the underlying shares of Common Stock and that the
Participant should consult a tax advisor prior to such vesting or disposition.
Finally, the Participant acknowledges that the Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to accepting this Agreement and fully understands all
provisions of the Plan and this Agreement.





13



--------------------------------------------------------------------------------






APPENDIX TO
SABRE CORPORATION
2019 OMNIBUS INCENTIVE COMPENSATION PLAN
GLOBAL FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT



Terms and Conditions
This Appendix includes special terms and conditions that govern the RSUs granted
to the Participant if the Participant resides in the countries listed herein.
These terms and conditions are in addition to, or, if so indicated, in place of,
the terms and conditions set forth in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, transfers employment and/or
residency after the Grant Date, or is considered a resident of another country
for local law purposes, the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Participant.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement (of which this Appendix is a part) and the Plan.
ARGENTINA
Nature of Grant. This provision supplements Section 20 of the Agreement:
In accepting the grant of the RSUs, the Participant acknowledges and agrees that
the grant of the RSUs is made by the Company (not the Employer) in its sole
discretion and that the value of any RSUs or shares of Common Stock acquired
under the Plan shall not constitute salary or wages for any purpose under
Argentine labor law, including the calculation of (i) any labor benefits
including, but not limited to, vacation pay, thirteenth salary, compensation in
lieu of notice, annual bonus, disability, and leave of absence payments, or (ii)
any termination or severance indemnities.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities, the
Participant acknowledges and agrees that such benefits shall not accrue more
frequently than on an annual basis.
Securities Law Information. Neither the RSUs nor the underlying shares of Common
Stock are publicly offered or listed on any stock exchange in Argentina. In
addition, neither this nor any other offering material related to the RSUs, nor
the underlying shares of Common Stock, may be utilized in connection with any
general offering to the public in Argentina. Argentine residents who acquire
RSUs under the Plan do so according to the terms of a private offering made from
outside Argentina.


14



--------------------------------------------------------------------------------




AUSTRALIA
Australian Offer Document. The grant of the RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order 14/1000. Additional details are set forth in the Offer Document
distributed along with this Agreement.
Tax Information. Subdivision 83A-C of the Income Tax Assessment Act, 1997,
applies to RSUs granted under the Plan, such that the RSUs are intended to be
subject to deferred taxation.
AUSTRIA
There are no country-specific provisions.
BAHRAIN
Securities Law Information.  The Agreement, the Plan and all other materials the
Participant may receive regarding participation in the Plan do not constitute
advertising or the offering of securities in Bahrain, nor do they constitute an
allotment of securities in Bahrain.  Any shares of Common Stock issued upon
settlement of the RSUs will be deposited into a Company-designated brokerage
account outside Bahrain.  In no event will shares of Common Stock be issued or
delivered in Bahrain.  The issuance of shares of Common Stock pursuant to the
RSUs described herein has not and will not be registered in Bahrain and, hence,
the shares of Common Stock described herein may not be admitted or used for
offering, placement or public circulation in Bahrain.  Accordingly, the
Participant may not make any public advertising or announcements regarding the
RSUs or shares of Common Stock in Bahrain, promote these shares of Common Stock
to legal entities or individuals in Bahrain, or sell shares of Common Stock
directly to other legal entities or individuals in Bahrain.  Any disposition or
sale of such shares of Common Stock must take place outside Bahrain.
BARBADOS
Form of Settlement. Notwithstanding Sections 1 and 4 of the Agreement, due to
regulatory requirements in Barbados, the grant of the RSUs does not provide any
right for the Participant to receive shares of Common Stock upon settlement of
the RSUs and settlement of any RSUs granted hereunder will be made in the form
of a cash payment payable through local payroll.
The Company reserves the right to provide the Participant with alternative
methods of settlement depending on the development of local law.
BELGIUM
There are no country-specific provisions.


15



--------------------------------------------------------------------------------




BRAZIL
Compliance with the Law. By accepting the RSUs, the Participant acknowledges his
or her agreement to comply with applicable Brazilian laws and to pay any and all
applicable Tax-Related Items.
Nature of Grant. This provision supplements Section 20 of the Agreement:
By accepting the RSUs, the Participant agrees that (i) the Participant is making
an investment decision, (ii) shares of Common Stock will be issued to the
Participant only if the vesting conditions are met and any necessary services
are rendered by the Participant over the vesting period, and (iii) the value of
the underlying shares of Common Stock is not fixed and may increase or decrease
over the vesting and holding periods without compensation to the Participant.
BULGARIA
There are no country-specific provisions.
CANADA
Settlement. The following provision supplements Section 4 of the Agreement:
Notwithstanding any discretion contained in Section 7 of the Plan to the
contrary, the RSUs shall be settled in shares of Common Stock only.
Termination of Employment. The following provision replaces Section 20(i) of the
Agreement:
(i) in the event of a termination of the Participant’s Employment or service
relationship (whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, the Participant’s right
to vest in the RSUs under the Plan will terminate effective as of the earlier of
(a) the date upon which the Participant ceases to provide services, or (b) the
date upon which the Participant receives a notice of termination, and will not
be extended by any notice period (e.g., active services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the RSU grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence);
Securities Law Information. The Participant may not be permitted to sell or
otherwise dispose of the shares of Common Stock acquired upon settlement of the
RSUs within Canada. The Participant may only be permitted to sell or dispose of
any shares of Common Stock acquired under the Plan if such sale or disposal
takes place outside Canada on the facilities on which such shares of Common
Stock are traded (i.e., on the Nasdaq).


16



--------------------------------------------------------------------------------




CHILE
Securities Law Information. The offer of RSUs constitutes a private offering of
securities in Chile effective as of the Grant Date. This offer of RSUs is made
subject to general ruling N° 336 of the Chilean Commission for the Financial
Market (“CMF”). The offer refers to securities not registered at the securities
registry or at the foreign securities registry of the CMF, and, therefore, such
securities are not subject to oversight of the CMF. Given that the RSUs are not
registered in Chile, the Company is not required to provide public information
about the RSUs or the shares of Common Stock in Chile. Unless the RSUs and/or
the shares of Common Stock are registered with the CMF, a public offering of
such securities cannot be made in Chile.
Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye una oferta
privada de valores en Chile y se inicia en la Fecha de la Oferta. Esta oferta de
RSU se acoge a las disposiciones de la Norma de Carácter General Nº 336 (“NCG
336”) de la Comisión para el Mercado Financiero de Chile (“CMF”).  Esta oferta
versa sobre valores no inscritos en el Registro de Valores o en el Registro de
Valores Extranjeros que lleva la CMF, por lo que tales valores no están sujetos
a la fiscalización de ésta. Por tratarse los RSU de valores no registrados en
Chile, no existe obligación por parte de la Compañía de entregar en Chile
información pública respecto de los RSU o sus acciones. Estos valores no podrán
ser objeto de oferta pública en Chile mientras no sean inscritos en el Registro
de Valores correspondiente.
COLOMBIA
Nature of Grant. This provision supplements Section 20 of the Agreement:
The Participant acknowledges that, pursuant to Article 128 of the Colombian
Labor Code, the RSUs and related benefits do not constitute a component of the
Participant’s “salary” for any legal purpose. Therefore, the RSUs and related
benefits will not be included and/or considered for purposes of calculating any
and all labor benefits, such as legal/fringe benefits, vacations, indemnities,
payroll taxes, social insurance contributions and/or any other labor-related
amount which may be payable.
Securities Law Information. The shares of Common Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and, therefore, the shares of Common Stock may
not be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.
COSTA RICA
There are no country-specific provisions.
CYPRUS
There are no country-specific provisions.


17



--------------------------------------------------------------------------------




DOMINICAN REPUBLIC
There are no country-specific provisions.
ECUADOR
There are no country-specific provisions.
EGYPT
There are no country-specific provisions.
FRANCE
Language Consent.  By accepting the RSUs, the Participant confirms having read
and understood this Appendix, the Agreement and the Plan, including all terms
and conditions included therein, which were provided in the English language. 
The Participant accepts the terms of these documents accordingly.
En acceptant l’attribution, le Participant confirme avoir lu et compris cette
Annexe, le Contrat et le Plan, incluant tous leurs termes et conditions, qui ont
été transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.
GERMANY
There are no country-specific provisions.
GREECE
There are no country specific provisions.
HONG KONG
Form of Settlement. Notwithstanding any discretion contained in Section 7 of the
Plan or anything to the contrary in the Agreement, the RSUs are only payable in
shares of Common Stock.
Sale Restriction. Shares of Common Stock received at vesting are accepted as a
personal investment. In the event that the RSUs vest and shares of Common Stock
are issued to the Participant (or the Participant’s heirs) within six months of
the Grant Date, the Participant (or the Participant’s heirs) agree that the
shares of Common Stock will not be offered to the public or otherwise disposed
of prior to the six-month anniversary of the Grant Date.


18



--------------------------------------------------------------------------------






Securities Law Information.  WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. The Participant should
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of this document, he or she should obtain independent
professional advice. Neither the grant of the RSUs nor the issuance of shares of
Common Stock upon vesting of the RSUs constitutes a public offering of
securities under Hong Kong law and are available only to employees of the
Company and its Subsidiaries and Affiliates.  The Agreement, including this
Appendix, the Plan and other incidental communication materials distributed in
connection with the RSUs (i) have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under the applicable securities legislation in Hong Kong, and (ii) are intended
only for the personal use of each eligible employee of the Company or its
Subsidiaries and Affiliates and may not be distributed to any other person.
ICELAND
There are no country-specific provisions.
INDIA
There are no country-specific provisions.
IRELAND
There are no country-specific provisions.
ISRAEL
The following provisions apply to Participants who are or are deemed to be
residents of the State of Israel for tax purposes or are otherwise subject to
taxation in Israel with respect to RSUs on the Grant Date.
Capitalized terms used but not defined in these provisions or the Plan or the
Agreement shall have the meanings ascribed to them in the subplan to the Plan
for Israel (the “Israeli Subplan”).
Trust Arrangement. The RSUs are offered to the Participant subject to, and in
accordance with, the terms of the Plan, the Israeli Subplan, the Agreement and
the Trust Agreement.
The RSUs are intended to be 102 Capital Gains Track Grants and qualify for 102
Capital Gains Track tax treatment. Certain events may affect the status of the
RSUs and the shares of Common Stock subject to the RSUs as qualified under
Section 102 and the RSUs and the shares of Common Stock subject to the RSUs may
be disqualified in the future. The Company does not make any undertaking or
representation to maintain the 102 Capital Gains Track status of the RSUs and
the shares of Common Stock subject to the RSUs.


19



--------------------------------------------------------------------------------




The Participant agrees that, upon request of the Company or the Employer, the
Participant will execute the 102 Capital Gains Track Grant acceptance prescribed
by the Company or the Trustee, according to the procedures and timeline set
forth by the Company and the Trustee (which may include executing the Agreement
in writing). If the Participant does not comply with any such request, the
qualified status of the RSUs and the shares of Common Stock under Section 102
may not apply.
Nature of Grant. This provision supplements Section 20 of the Agreement:
By accepting the RSUs, the Participant (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Plan, the
Israeli Subplan, and the Agreement; (b) accepts the RSUs subject to all of the
terms and conditions of Plan, the Israeli Subplan, and the Agreement; and (c)
agrees that the RSUs, the shares of Common Stock and any rights issued pursuant
to the RSUs and the shares of Common Stock (other than cash dividends) will be
issued to and registered in the name of or under the supervision of the Trustee
and shall be held in trust for the Participant’s benefit for the Required
Holding Period and as otherwise required by the ITO, the Rules and any ruling or
approval of the ITA pursuant to the terms of the ITO, the Rules and the Trust
Agreement.
Furthermore, by accepting the RSUs, the Participant confirms that the
Participant is familiar with the terms and provisions of Section 102,
particularly the 102 Capital Gains Track described in subsection (b)(2) and
(b)(3) thereof, and agrees that the Participant will not require the Trustee to
release the RSUs or the shares of Common Stock to the Participant, or to sell
the RSUs or the shares of Common Stock to a third party, during the Required
Holding Period, unless permitted to do so by the Company and the ITO or the
Rules.
The Company may in its sole discretion replace the Trustee from time to time and
instruct the transfer of all RSUs and shares of Common Stock held or
administered by such Trustee at such time to its successor and the provisions of
the Agreement shall apply to the new Trustee.
Taxes. This provision supplements Section 8 of the Agreement:
In the event the RSUs vest and shares of Common Stock are to be issued to the
Participant after the expiration of the Required Holding Period, the shares of
Common Stock issued upon vesting shall either be (a) issued to and registered in
the name of or under the supervision of the Trustee to be held in trust for the
Participant’s benefit, or (b) transferred to the Participant directly upon the
Participant’s request, provided that the Participant first complies with the
Participant’s obligations with respect to Tax-Related Items. In the event that
the Participant elects to have the shares of Common Stock transferred to the
Participant without selling such shares of Common Stock, the Participant shall
become liable to pay Tax-Related Items immediately in accordance with the
provisions of the ITO and Section 8 of the Agreement, as supplemented by this
provision.
The following provisions apply to Participants who permanently transfer to
Israel after the Grant Date who do not hold 102 Capital Gains Track Grants.


20



--------------------------------------------------------------------------------




Vesting/Sale of Shares. To facilitate compliance with tax withholding
obligations in Israel, the Company reserves the right to (a) require the
Participant to sell all shares of Common Stock issued under the Agreement either
(i) as soon as practicable upon receipt of such shares, or (ii) upon termination
of the Participant’s Employment, or (b) to maintain the shares of Common Stock
issued under the Agreement in an account with the Company’s designated broker,
until the shares of Common Stock are sold. By accepting the Agreement, the
Participant authorizes the Company to instruct the designated broker to assist
with the mandatory sale of such shares of Common Stock (on the Participant’s
behalf pursuant to this authorization) and the Participant expressly authorizes
the designated broker to complete the sale of such shares. The Participant
agrees to sign any forms and/or consents required by the Company or the
designated broker to effectuate the sale of the shares of Common Stock. The
Participant acknowledges that the designated broker is under no obligation to
arrange for the sale of the shares of Common Stock at any particular price. Upon
the sale of the shares of Common Stock, the cash proceeds from the sale of the
shares of Common Stock, less any brokerage fees or commissions and any
Tax-Related Items, will be delivered to the Participant.
The following applies to all Participants in Israel.
Securities Law Information. The grant of the RSUs does not constitute a public
offering under the Securities Law, 1968.
ITALY
Plan Document Acknowledgement. In accepting the RSUs, the Participant
acknowledges that he or she has received a copy of the Plan and this Agreement
and has reviewed the Plan and this Agreement, in their entirety and fully
understands and accepts all provisions of the Plan and this Agreement.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following sections of the Agreement: Sections 3, 4,
5, 8, 14, 18, 19, 20, and 24.
JAPAN
There are no country-specific provisions.
JORDAN
There are no country-specific provisions.
KAZAKHSTAN
Securities Law Information. This offer is addressed only to certain eligible
employees in the form of the shares of Common Stock to be issued by the Company.
Neither the Plan nor the Agreement has been approved, nor do they need to be
approved, by the National Bank of Kazakhstan. This offer is intended only for
the original recipient and is not for general circulation in the Republic of
Kazakhstan.


21



--------------------------------------------------------------------------------




LEBANON
Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Company or ones of its Subsidiaries or Affiliates.
MEXICO
Plan Document Acknowledgement. By accepting the RSUs, the Participant
acknowledges that he or she has received a copy of the Plan and the Agreement,
including this Appendix, which the Participant has reviewed. The Participant
acknowledges further that he or she accepts all the provisions of the Plan and
the Agreement, including this Appendix. The Participant also acknowledges that
he or she has read and specifically and expressly approves the terms and
conditions set forth in Section 20 (“Nature of Grant”) in the Agreement, which
clearly provides as follows:
(1)    The Participant’s participation in the Plan does not constitute an
acquired right;
(2)
The Plan and the Participant’s participation in it are offered by the Company on
a wholly discretionary basis;

(3)    The Participant’s participation in the Plan is voluntary; and
(4)
The Company and its Subsidiaries and Affiliates are not responsible for any
decrease in the value of any shares of Common Stock acquired at vesting and
settlement of the RSUs.

Labor Law Policy and Acknowledgment. By accepting the RSUs, the Participant
expressly recognizes that the Company, with registered offices at 3150 Sabre
Drive, Southlake, Texas 76092, U.S.A., is solely responsible for the
administration of the Plan and that the Participant’s participation in the Plan
and acquisition of shares of Common Stock do not constitute an employment
relationship between the Participant and the Company because the Participant is
participating in the Plan on a wholly commercial basis and his or her sole
employer is Sabre Sociedad Tecnologica S.A. de C.V. (“Sabre Mexico”), located at
Boulevard Manuel Avila Camacho #40 Piso10, Colonia Lomas de Chapultepec,
Districto Federal, C.P., Mexico. Based on the foregoing, the Participant
expressly recognizes that the Plan and the benefits that he or she may derive
from participating in the Plan do not establish any rights between the
Participant and Sabre Mexico, and do not form part of the employment conditions
and/or benefits provided by Sabre Mexico, and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s Employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Participant’s participation at any time without any liability to the
Participant.


22



--------------------------------------------------------------------------------




Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Company, and its Subsidiaries, branches, representative offices,
shareholders, directors, officers, employees, agents, or legal representatives
with respect to any claim that may arise.
Reconocimiento del Documento del Plan. Al aceptar las Unidades de Acciones
Restringidas (RSUs, por sus siglas en inglés), el Participante reconoce que ha
recibido una copia del Plan y del Acuerdo, con inclusión de este Apéndice, lo
cual el Participante ha revisado. El Participante reconoce, además, que acepta
todas las disposiciones del Plan y del Acuerdo, incluyendo este Apéndice. El
Participante también reconoce que ha leído y que concretamente aprueba de forma
expresa los términos y condiciones establecidos en la Sección 20 (“Naturaleza de
la Subvención”) del Acuerdo, que claramente dispone lo siguiente:
(1)
La participación del Participante en el Plan no constituye un derecho adquirido;

(2)
El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía en su discrecionalidad total;

(3)    Que la participación del Participante en el Plan es voluntaria; y
(4)
La Compañía y sus Filiales y Afiliadas no son responsables de ninguna
disminución en el valor de las acciones adquiridas al conferir las RSUs.

Política Laboral y Reconocimiento. Al aceptar las RSUs, el Participante
expresamente reconoce que la Compañía, con sus oficinas registradas y ubicadas
en 3150 Sabre Drive, Southlake, Texas 76092, EE.UU., es la única responsable por
la administración del Plan y que la participación del Participante en el Plan y
en su caso la adquisición de acciones no constituyen una relación de trabajo
entre el Participante y la Compañía, ya que el Participante participa en el Plan
en un marco totalmente comercial y su único patrón es Sabre Sociedad Tecnologica
S.A. de C.V. (“Sabre Mexico”), ubicado en Boulevard Manuel Avila Camacho #40
Piso10, Colonia Lomas de Chapultepec, Districto Federal, C.P., Mexico. Derivado
de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Participante y el patrón, Sabre Mexico, y no forma parte
de las condiciones de trabajo y/o las prestaciones otorgadas por Sabre Mexico, y
que cualquier modificación al Plan o su terminación no constituye un cambio o
desmejora de los términos y condiciones de la relación de trabajo del
Participante.
Asimismo, el Participante reconoce que su participación en el Plan se ha
resultado de una decisión unilateral y discrecional de la Compañía; por lo
tanto, la Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.


23



--------------------------------------------------------------------------------






Finalmente, el Participante por este medio declara que no se reserva ninguna
derecho o acción en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación de las disposiciones del Plan o de los beneficios
derivados del Plan, y por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a la Compañía, y sus filiales, oficinas de
representación, accionistas, directores, autoridades, empleados, agentes, o
representantes legales en relación con cualquier demanda que pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Securities Law Information. WARNING: This is an offer of RSUs which, upon
vesting and settlement in accordance with the terms of the Plan and the
Agreement, will be converted into shares of Common Stock. Shares of Common Stock
give the Participant a stake in the ownership of Sabre Corporation. The
Participant may receive a return if dividends are paid.
If Sabre Corporation runs into financial difficulties and is wound up, the
Participant will be paid only after all creditors and holders of preferred
shares have been paid. The Participant may lose some or all of his or her
investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Participant may not be given all the information usually required. The
Participant will also have fewer other legal protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing.
Prior to the vesting and settlement of the RSUs, the Participant will not have
any rights of ownership (e.g., voting rights) with respect to the underlying
shares of Common Stock.
No interest in any RSUs may be transferred (legally or beneficially), sold,
pledged, hypothecated or encumbered.
The shares of Common Stock are quoted on the Nasdaq. This means that if the
Participant acquires shares of Common Stock under the Plan, the Participant may
be able to sell them on the Nasdaq if there are interested buyers. The
Participant may get less than he or she invested. The price will depend on the
demand for the shares of Common Stock.


24



--------------------------------------------------------------------------------






The Participant also is hereby notified that the documents listed below are
available for review on the SEC website at www.sec.gov or the library section of
the Morgan Stanley Smith Barney website at www.stockplanconnect.com:
1.
Sabre Corporation’s most recent Annual Report (Form 10-K);



2.
Sabre Corporations’s most recent published financial statements (Form 10-Q or
10-K) and the auditor’s report on those financial statements;



3.
the Plan; and



4.
the Plan prospectus.



A copy of the above documents will be sent to the Participant free of charge on
written request being mailed to: Sabre Equity, Sabre Corporation, 3150 Sabre
Drive, Southlake, Texas 76092, United States of America.


OMAN
Securities Law Information. The offer is addressed only to eligible employees.
The Plan, Agreement and any related documents do not constitute the marketing or
offering of securities in Oman and consequently have not been registered or
approved by the Central Bank of Oman, the Omani Ministry of Commerce and
Industry, the Omani Capital Market Authority or any other authority in the
Sultanate of Oman.
PERU
Labor Law Acknowledgement. The following provision supplements Section 20 of the
Agreement:
By accepting the RSUs, the Participant acknowledges, understands and agrees that
the RSUs are being granted ex gratia to the Employee with the purpose of
rewarding him or her.
Securities Law Information. The offer of the RSUs is considered a private
offering in Peru and is therefore not subject to registration in Peru. For more
information concerning this offer, please refer to the Plan, the Agreement and
any other grant documents made available by the Company. For more information
regarding the Company, please refer to the Company’s most recent annual report
on Form 10-K and quarterly report on Form 10-Q available at WWW.SEC.GOV.
POLAND
There are no country-specific provisions.


25



--------------------------------------------------------------------------------




PORTUGAL
Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and freely
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
Conhecimento da Língua.  Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no
Acordo.
ROMANIA
Language Consent. By accepting the grant of RSUs, the Participant acknowledges
that he or she is proficient in reading and understanding English and fully
understands the terms of the documents related to the grant (the Agreement and
the Plan), which were provided in the English language. Participant accepts the
terms of these documents accordingly.
Consimtamant cu Privire la Limba. Prin acceptarea acordarii de RSU-uri,
Participantul confirma ca acesta sau aceasta are un nivel adecvat de cunoastere
in ce priveste cititirea si intelegerea limbii engleze, a citit si confirma ca a
inteles pe deplin termenii documentelor referitoare la acordare (Acordul si
Planul), care au fost furnizate in limba engleza. Participantul accepta termenii
acestor documente in consecinta.


RUSSIA
Sale Restriction. The Participant agrees that the Company is authorized, at its
discretion, to instruct its designated U.S. broker to assist with the sale of
the Participant’s shares of Common Stock issued upon the settlement of the RSUs
(on the Participant’s behalf pursuant to this authorization) should the Company
determine that such sale is necessary or advisable under local law. The
Participant expressly authorizes the Company’s designated U.S. broker to
complete the sale of such shares of Common Stock and acknowledges that the
Company’s designated U.S. broker is under no obligation to arrange for the sale
of the shares of Common Stock at any particular price. Upon the sale of the
shares of Common Stock, the Company agrees to pay the Participant the cash
proceeds from the sale of the shares of Common Stock, less any brokerage fees,
commissions or Tax-Related Items.
U.S. Transaction. The Participant understands that his or her acceptance of the
grant of RSUs results in a contract between the Participant and the Company
completed in the United States and that the Agreement is governed by the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.
Data Privacy. The following provision supplements Section 12 of the Agreement
and to the extent inconsistent, the below language for Russia supersedes Section
12 of the Agreement:


26



--------------------------------------------------------------------------------




The Participant understands and agrees that the Company may require the
Participant to complete and return a Consent to Processing of Personal Data form
(the “Consent”) to the Company. If a Consent is required by the Company but the
Participant fails to provide such Consent to the Company, the Participant
understands and agrees that the Company will not be able to administer or
maintain the RSUs or any other Awards. Therefore, the Participant understands
that refusing to complete any required Consent or withdrawing his or her consent
may affect the Participant’s ability to participate in the Plan. For more
information on any required Consent or withdrawal of consent, the Participant
understands he or she may contact the U.S. human resources representative.
Securities Law Information. The Employer is not in any way involved in the offer
of RSUs or administration of the Plan. These materials do not constitute
advertising or an offering of securities in Russia, nor do they constitute
placement of the shares of Common Stock in Russia. Any shares of Common Stock
issued pursuant to the RSUs shall be delivered to the Participant through a
brokerage account in the U.S. The Participant may hold shares of Common Stock in
the Participant’s brokerage account in the U.S.; however, in no event will
shares of Common Stock issued to the Participant and/or share certificates or
other instruments be delivered to the Participant in Russia. The issuance of
shares of Common Stock pursuant to the RSUs described herein has not and will
not be registered in Russia and hence, the shares of Common Stock described
herein may not be admitted or used for offering, placement or public circulation
in Russia. Accordingly, the Participant is not permitted to make any public
advertising or announcements regarding the RSUs or shares of Common Stock in
Russia, or promote these shares of Common Stock to other Russian legal entities
or individuals, and the Participant is not permitted to sell or otherwise
dispose of shares of Common Stock directly to other Russian legal entities or
individuals. The Participant is permitted to sell shares of Common Stock only on
the Nasdaq and only through a U.S. broker.
SAUDI ARABIA
Securities Law Information. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective acquirers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If the Participant does not understand the contents of this
document he or she should consult an authorized financial adviser.


27



--------------------------------------------------------------------------------




SINGAPORE
Restrictions on Sale and Transferability. The Participant hereby agrees that any
shares of Common Stock acquired pursuant to the RSUs will not be offered for
sale in Singapore prior to the six-month anniversary of the Grant Date, unless
such sale or offer is made pursuant to the exemption under Part XIII Division I
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”), or pursuant to, and in accordance with the
conditions of, any other applicable provision(s) of the SFA.
Securities Law Information.  The grant of the RSUs is being made in reliance on
section 273(1)(f) of the SFA, on which basis it is exempt from the prospectus
and registration requirements under the SFA, and is not made to the Participant
with a view to the RSUs or underlying shares of Common Stock being subsequently
offered for sale to any other party. The Plan has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore.
SRI LANKA
There are no country-specific provisions.
SOUTH AFRICA
Responsibility for Taxes. The following provision supplements Section 8 of the
Agreement:
By accepting the RSUs, the Participant agrees to immediately notify the Employer
of the amount of any gain realized upon vesting of the RSUs. If the Participant
does not inform the Employer of the sale, transfer or other disposition of
shares of Common Stock acquired under the Plan and the Employer is subject to
penalties or interest as a result of not being able to withhold Tax-Related
Items, the Employer may recover any such penalty and interest amounts from the
Participant. In addition, if the Participant fails to advise the Employer of the
gain realized upon vesting of the RSUs, then he or she may be liable for a fine.
The Participant will be responsible for paying the difference between the actual
Tax-Related Items liability and the amount withheld.
Securities Law Information. Neither the RSUs nor the underlying shares of Common
Stock shall be publicly offered or listed on any stock exchange in South Africa.
The offer is intended to be private pursuant to Section 96(1)(g)(ii) of the
Companies Act, 71 of 2008 and is not subject to the supervision of any South
African governmental authority.
SPAIN
Nature of Grant.  The following section supplements Section 20 of the Agreement:
In accepting the grant of the RSUs, the Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.


28



--------------------------------------------------------------------------------




The Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant the RSUs under the Plan to
individuals who may be employees of the Company or a Subsidiary or Affiliate
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any Subsidiary or Affiliate over and above the
specific terms provided in the Plan and Agreement. Consequently, the Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs and the shares of Common Stock issued upon settlement shall not become a
part of any employment contract (either with the Company or any Subsidiary or
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
Further, the Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the RSUs will be
cancelled without entitlement to any shares of Common Stock if the Participant
ceases to be a Participant for any reason, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Company, in its sole discretion, shall determine the date
when the Participant’s status as a Participant has terminated for purposes of
the RSUs.
In addition, the Participant understands that this grant would not be made to
the Participant but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the RSUs shall be null and void.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
with respect to the RSUs. No public offering prospectus has been, nor will it be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission) (“CNMV”). Neither the Plan nor the Agreement constitute a
public offering prospectus and they have not been, nor will they be, registered
with the CNMV.
SWEDEN
There are no country-specific provisions.


29



--------------------------------------------------------------------------------




SWITZERLAND
Securities Law Information. The offering of the Plan is considered a private
offering in Switzerland; therefore, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Plan
(i) constitutes a prospectus as such term is understood pursuant to article 652a
of the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made publicly available in Switzerland, or (iii) have been or will be filed
with, approved or supervised by any Swiss regulatory authority, including the
Swiss Financial Market Supervisory Authority.
THAILAND
There are no country-specific provisions.
TURKEY
Securities Law Information. The RSUs are made available only to employees of the
Company, its Subsidiaries and its Affiliates, and the offer of participation in
the Plan is a private offering. The grant of RSUs and the issuance of shares of
Common Stock at vesting take place outside of Turkey. The Participant is not
permitted to sell any shares of Common Stock acquired under the Plan in Turkey.
The shares are currently traded on the Nasdaq in the United States of America,
under the ticker symbol of “SABR” and Shares acquired under the Plan may be sold
through this exchange.
UNITED ARAB EMIRATES
Securities Law Information. The Agreement and the Plan and other incidental
communication materials concerning the RSUs are intended for distribution only
to employees of the Company or its Subsidiaries or Affiliates.  The Dubai
Technology and Media Free Zone Authority, Emirates Securities and Commodities
Authority and/or the Central Bank has no responsibility for reviewing or
verifying any documents in connection with the RSUs.  Neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved these
communications nor taken steps to verify the information set out in them, and
have no responsibility for them.
Further, the shares of Common Stock underlying the RSUs may be illiquid and/or
subject to restrictions on their resale.  The Participant should conduct his or
her own due diligence on the RSUs and the shares of Common Stock.  If the
Participant is in any doubt about any of the contents of the grant or other
incidental documents, the Participant should obtain independent professional
advice.


30



--------------------------------------------------------------------------------




UNITED KINGDOM
Taxes. Without limitation to Section 8 of the Agreement, the Participant agrees
that the Participant is liable for all Tax-Related Items and hereby covenants to
pay all such Tax-Related Items as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on the
Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In such
case, if the amount of any income tax due is not collected from or paid by the
Participant within 90 days of the end of the UK tax year in which an event
giving rise to the indemnification described above occurs, the amount of any
uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) may be
payable. The Participant acknowledges that he or she will be responsible for
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company or the Employer (as
applicable) for the value of any employee NICs due on this additional benefit,
which the Company and/or the Employer may recover from the Participant by any of
the means referred to in Section 8 of the Agreement.
URUGUAY
There are no country-specific provisions.


31

